Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s reply filed on 10/15/20 is acknowledged.  Claim 11 was canceled.  Claims 1-10 and 12-46 are pending and are under examination.
Response to Reply
Claim Objections
In light of applicant’s claim amendment, the prior objection to claim 1 is withdrawn.  In addition, a new objection follows. 
Claim 1 is objected to because of the following informalities: a colon should be included after “comprising” in line 1 of the claim.  Appropriate correction is required.
Drawings
In light of applicant’s drawing amendment, the prior objection to the drawings is withdrawn.  
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejections of claims 1-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because the claim language, “said metallic material comprising a metal layer and an oxide layer on a surface of the metal layer” and “the metallic material is a continuous layer or a layer of particles in a binder,” makes the claim unclear.  Because the claim initially recites that the metallic material comprises two layers, the metal layer and the oxide layer, and then recites the metallic material comprises essentially one layer, the scope of the metallic material is unclear.  For examination purposes, the Office will interpret the metallic material comprising two layers, a metal layer and an oxide layer on one surface of the metal layer.  
Claim 35 is rejected because “the toxic chemical” raises an antecedent basis issue.  Did applicant intend to have claim 35 depend on claim 32 instead?
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haarer et al. (“Haarer,” WO 2006/048412, previously cited and cited in IDS).
As to claim 1, Haarer discloses an indicating system comprising a substrate (e.g., S) having thereon: 
a) a metallic material, said metallic material comprising a metal layer (e.g., first electrode E1; p. 15, 33) and a dielectric spacer layer (e.g., dielectric spacer layer R1; p. 27-28, and 32) on a surface of the metal layer (e.g., fig. 4E; p. 32-33 et seq.); 
b) an activator or its precursor (see viscoelastic layer (passive reactant R2 on p. 32, lines 30-33); and
c) optionally one or more polymeric binders or adhesives (“optional” and the like is interpreted as not a required claim element(s));
wherein the metal layer is a metal or its alloy (e.g., p. 15, 27-28, and 33);
the metallic material is a continuous layer or a layer of particles in a binder (e.g., fig. 4E and 112 rejection above);
the metallic material and the activator each having its own layer or both in one layer (metallic material comprises two separate layers, metal layer and oxide layer; and activator has its own layer, see supra);
the oxide layer is between the metal layer and the activator or its precursor (see fig. 4E); and
wherein the activator or the activator produced from its precursor is capable of destroying the metal layer and oxide layer causing an irreversible 
the indicating system provides an induction period caused by a delay in the destruction of the metal layer and oxide layer (see MPEP 2112.01, because Haarer discloses substantially the same structure as the claimed invention, the claimed properties or functions are essentially disclosed by Haarer); and
the destruction or the induction period is measured by a delay in a visual indication or a change in opacity, reflectivity or conductivity (see MPEP 2112.01, see supra; e.g., p. 4-6, 20 et seq.).  
Regarding claim 1, while Haarer discloses on p. 32, lines 20-33, the dielectric spacer layer D in fig. 4E, between the electrodes (E1 and E2) presenting an active reactant R1, is a porous and insulating layer, such as a paper layer, Haarer does not specifically disclose the dielectric spacer layer D is a porous metal oxide layer.  Haarer explicitly discloses on p. 32, lines 20-33, the dielectric spacer layer D in fig. 4D, between electrodes (E1 and E2) presenting an active reactant R1, is a porous and insulating layer, such as a paper layer or a porous metal oxide layer.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to specifically use a porous metal oxide layer for the dielectric spacer layer in fig. 4E of Haarer because Haarer explicitly discloses the dielectric spacer layer in both embodiments of fig. 4D and 4E is a porous and insulating layer, and explicitly discloses the porous and insulating layer may be a porous metal oxide layer (see p. 32, lines 20-33 of Haarer).  
	As to claims 2 and 3, see e.g., p. 27 et seq.
As to claims 4-8, see p. 24, lines 25-30 et seq. 
As to claim 9, see supra regarding binders.
As to claim 10, see e.g., p. 6 et seq.
As to claim 12, see e.g., label on p. 1 et seq.
As to claims 13-18, see e.g., p. 31 et seq.
As to claim 19, see e.g., p. 5 et seq.
As to claim 20, see p. 4 et seq.
As to claims 21-22, see e.g., p. 5 et seq.
As to claim 23, see e.g., p. 9 et seq.
As to claims 24-29, and 31-35, see p. 1 et seq.  Furthermore, the material and agent is considered intended use or functional claim language and will be given the appropriate weight.
As to claims 30, and 36-38, see p. 1 et seq.
As to claims 39-46, see p. 1 et seq.  See supra regarding optional elements.  
Response to Arguments
Applicant's arguments filed 10/15/20 have been fully considered but they are not persuasive. 
Applicant argues: 
“The Examiner contends that the first electrode (El) of Fig. 4E meets the limitation of a metal layer and the dielectric spacer (Rl) of Fig. 4E meets the limitation of a metal oxide layer. Notably, however, Haarer indicates that the dielectric spacer is the active reactant. Haarer, page 32, lines 29-32 and page 7, lines 9-15. As currently presented, claim 1 specifies that the substrate thereon has (a) a metallic material composed of a metal layer and an oxide layer, and (b) an activator or its precursor. In this respect, the dieletric spacer (Rl) of Haarer cannot be held to meet the limitation of both a metal oxide layer and an activator.”

The Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Here, the term, “activator” has no special definition in applicant’s specification, and thus “activator” is interpreted under the broadest reasonable interpretation standard.  In the modified rejection above, Haarer properly reads on the claimed “activator” because Haarer’s viscoelastic layer (passive reactant R2) is made of the same material as applicant’s activator, a salt material, which is expressly claimed in applicant’s pending claim 4. See also p. 24, lines 25-30 of Haarer.  Thus, in light of the modified rejection of Haarer, Haarer’s E1 layer reads on the claimed metal layer, Haarer’s modified R1 layer reads on the claimed oxide layer, and Haarer’s R2 layer reads on the claimed activator. 
Applicant argues:
“Moreover, Applicant respectfully points out that Haarer specifies that the physical processes/reactions therein occur by wetting or progression of a liquid material into a porous/absorbing static material. Haarer, page 27, lines 19-24. In contrast, the naturally formed oxide layer of the present system is not porous at all. Indeed, the instant oxide layer is so impervious that oxygen gas cannot diffuse through. In this respect, the naturally formed oxide layer protects the metal layer from potential destruction by oxidation.”

The Office respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the naturally formed oxide layer . . . is not porous) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notwithstanding the features upon which applicant relies, the term, “oxide layer” has no special definition in applicant’s specification, and thus “oxide layer” is interpreted under the broadest reasonable interpretation standard.  Thus, because the modified Haarer discloses a metal oxide layer, Haarer properly reads on the claimed oxide layer feature. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


1/13/2021